     Case 3:19-cv-01985-MMA-DEB Document 47 Filed 09/02/20 PageID.212 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    JUSTIN EVANS, Individually and on                  Case No.: 19cv1985-MMA(DEB)
      behalf of others similarly situated,
12
                                        Plaintiff,       ORDER GRANTING JOINT
13                                                       MOTION
      v.
14
                                                         [DKT. NO. 44]
      CAPITAL ONE FINANCIAL
15
      CORPORATION,
16                                   Defendant.
17
18         With good cause appearing, the parties’ Joint Motion filed August 28, 2020, is
19   GRANTED. The deadline for Defendants to respond to the Second Amended Complaint,
20   and all deadlines and Court events set forth in the Scheduling Order issued on March 26,
21   2020 are vacated. A telephonic Status Conference will be held on September 25, 2020,
22   at 9:30 a.m. Plaintiff’s counsel is responsible for initiating the conference call and for
23   calling Court’s chambers at the scheduled time with all counsel on the line.
24
           IT IS SO ORDERED.
25
     Dated: September 1, 2020
26
27
28

                                                     1
                                                                              19cv1985-MMA(DEB)
